Case 1:16-cv-09517-LAK-KHP Document 262-15 Filed 11/08/19 Page 1 of 4




                  EXHIBIT M
Case 1:16-cv-09517-LAK-KHP Document 262-15 Filed 11/08/19 Page 2 of 4




        STATE OF'NEW YORK
        SUPRtrME COURT                             COIINTY OF MONROE


        AI.EXBAY, LLC,                                                                         NOTICE CIF'ENTRV

                                                        PIaintiff                              index No.: 2A12-1919
               -vs.-

        EBER BROS. WrNE & LIQUOR coRP,;
        SOUTHERN WINE & SPIRITSOF AMERICA,INC,;
        EBER BROS. WINE & LIQUOR METRO,INC.; anrl
        JOHN DOBS I * 10, being fictitious nail]es intended to
        designate other entities or persons olaiming any interest
                       & Liquor, Inc,'s .'OWNERSHI?
        in Eber Bros. Wine
        INTEREST IN EBER BROS. WTNE & LIQUOR
        METIIO,INC.'';
                                                        Defendants,



               PLEASE TAKE NOTICE that the annexed Order is                     a true and cornplete copy and was duly


        entored in tho office sf tho Clerkof the County of Monros on the 23'd day of May,20i2,


        DATEDI               i|4:ny 24r2'012
                             Rochester, New York                          UNDERITERG         & KTSSLER LLP
                                                                                                         LLC



                                                                                  G
                                                                          300 Bausch     &       PIacs
                                                                          Rochester,           ork14604
                                                                          585.258.2800

        TO:    Thomas R. Smith
               DOND SCIIOENECK KING, PLI.C
                                               & Spirits
               Attorneyt .fbr Defendant Southern l{ine                of Amerlca, Inc,
               One Lincoln Center, i 10 W. Fayette St.
               Syracuse, New York 13202'1355

               MARINO A. }URNANDEZ, JR.i ESQ.
               Attorn   ey   for   the Eber Bros'.Defendans
                IEast Main Steet, 10n Floor
               R.ochester, New York 14614
                585.360.1266




                                                                                         EL}-UUU194UtI
Case 1:16-cv-09517-LAK-KHP Document 262-15 Filed 11/08/19 Page 3 of 4




                       FIb:Cf, v                [i]
                                                                               Al a Terrn of this Court held in and for
                                                                               the Counly of Monroe at the Monroe
                                                     2228                      County Suprerne Court, Commercial
                    ?012 HAY    23         ?14
                                                                               Part, 545 Hall of Juslice, Rochester, NY
                                                     i}li h'dl(
                t{Sfi ftttE    i]}l''l'., lii   "/                             14914 on the 1Oth day of May, 2012.


       PRESENT: HO.\|, MATIIH E$/ A, &oSENBAU M. J,S,g.
                        SuPreme Court Justice Presiding

       STATE OF NEW YORK
       SUPREME GOURT                                         COUNTY OF MONROE


       ALEXBAY, LLC,                                                                                     ORDEB

                                                                  Plaintiff,                     lndex No.; 2012-1919
              -vs

       EBER BROS. WINE & LIQUOR CORP,;
       SOUTI.IERN WINE & SPIRITS OF AMERICA, II{C';
       EBER BROS. WINE & LIQUOR METRO, INC'; and
                          -
       JOHN DOES 1 10, being fictilious names intended to
       designate other entities or persons claiming any
       interesl in Eber Bros. Wine & Liquor, lnc.'s
       ,.OWNERSHIP INTEREST IN EBER BROS, WINE.&
       LIQUOR METRO,              INC,";                .



                                                                  Defendants



                        Plaintiff, Alexbay, LLC, having brought                         a   Motion seeking an order

       determining that Plaintiffs proposed acceptance of certain collateral, in full satisfaction

       of an obligation owed to Plaintiff, is "iommercially reasonable" as the term is defined in

       the Uniform Commerciat Code; and awarding such other and further relief as the Cour"t

       deems just, equitable and Proper,




                                                                                          EB-0001 9409
Case 1:16-cv-09517-LAK-KHP Document 262-15 Filed 11/08/19 Page 4 of 4




                      NOW UPON reading tlre Notice of Motion dated
                                                                   March 15, 2012, ort
                                                             with the Affidavit        of   Lester Eber'
      behalf of Plaintiff in support of the Motion, together
                                                    with exhibits thereto' in support of
      sworn to the 14th day of March,2012, together
                                                    lherelo' it is hereby
       Plaintiff's Motion, and having no opposition

                       oRDERED, thal part of Plaintiffs Motion seeking
                                                                       a determinalion that
                                                  in full satisfaction of Eber Bros' obligation is
       Alexbay's acceptance of certain collateral
       ,,Commercially   Reasonable"under the Uniform Commercial Code is GRANTED' and it

       is further
                                                                        dismissal of Defendant
                       ORDERED, that part of Plaintiff's Motion seeking
                                                     this action is GRANTED
       southern wine & spirits of America, lnc. from




       Dated         ,T ll
                    Mav      ,2012

                                                  HO                 A.           BAUM
                                                  Supreme Court Jugtice




       ENTERED:              z




                                                       2




                                                                       EB-0001 941 0
